 

Exhibit 10.3

 

FOOT LOCKER 2007 STOCK INCENTIVE PLAN

 

NONSTATUTORY STOCK OPTION AWARD AGREEMENT

 

Stock Option Grant

The Compensation and Management Resources Committee of the Board of Directors of
Foot Locker, Inc. (the "Company"), a New York corporation, granted you a
Nonstatutory Stock Option (the "Option") on August 10, 2015 under the Foot
Locker 2007 Stock Incentive Plan (the "Plan"), to purchase shares of the
Company’s common stock, as set forth below. Except as otherwise provided in the
Plan or in this Agreement, the Option will become exercisable in annual
installments over a three-year vesting period according to the vesting schedule
specified below:

 

  Name of Participant: Pawan Verma         Date of Grant: August 10, 2015      
  Exercise Price Per Share: $73.21         Number of Shares of Stock: 11,346    
    Vesting Schedule: 3,782 shares on August 10, 2016     3,782 shares on August
10, 2017     3,782 shares on August 10, 2018         Expiration Date: August 10,
2025

 

The Option will expire on the Expiration Date unless, prior to that time, the
Option is exercised in full, is cancelled, or expires due to your death,
retirement or other termination of employment, as provided under the terms of
this Award Agreement and the Plan.

 

The Option is subject to the terms of the Plan, the Prospectus covering the Plan
dated July 4, 2014, any subsequently issued Prospectus or Appendix covering the
Plan, and the terms and conditions set forth in this Award Agreement. All of
these documents are incorporated herein by this reference and made a part of the
Option.

 

If the Company terminates your employment without Cause prior to August 10,
2017, the first two tranches of the Option shall, to the extent not already
vested, vest on your termination date, and the balance of the Option shall be
cancelled and forfeited in its entirety as of the termination date in accordance
with the terms and conditions of the Plan.

 

1 

 

 

If you terminate your employment without Good Reason or the Company terminates
your employment for Cause prior to August 10, 2017 (in each case, a
“Non-Qualifying Termination”), you shall pay to the Company and the Company
shall be entitled to recover, a lump sum payment in cash equal to the aggregate
intrinsic value of the vested portion of your Option, to the extent exercised
either pre- or post-termination, (based on the per-share closing price of the
Company’s Common Stock on the exercise date less the per-share option exercise
price multiplied by the number of shares of Common Stock exercised), net of any
taxes that had been withheld by the Company upon your exercise of the Option,
such payment to be due to the Company within ten (10) business days from your
termination date or, if the Option is exercised post-termination, within ten
(10) business days from the exercise date of the Option. Notwithstanding the
foregoing, upon a Non-Qualifying Termination, in the event that any portion of
the Option has not vested or any portion of the Option has vested but has not
been exercised, such portion of the Option shall be cancelled and forfeited in
its entirety in accordance with the terms and conditions of the Plan.

 

Non-Competition

By accepting this Option you agree that during the "Non-Competition Period" you
will not engage in "Competition" with the Company or any of its subsidiaries,
divisions, or affiliates (the "Control Group").

 

As used herein, "Competition" means:

 

(i)          participating, directly or indirectly, as an individual proprietor,
stockholder, officer, employee, director, joint venturer, investor, lender,
consultant, or in any capacity whatsoever (within the United States of America,
or in any country where your former employing members of the Control Group does
business) in (A) a business in competition with the retail, catalog, or on-line
sale of athletic footwear, athletic apparel, and sporting goods conducted by the
Control Group (the “Athletic Business”) or (B) a business that in the prior
fiscal year supplied product to the Control Group for the Athletic Business
having a value of $20 million or more at cost to the Control Group; provided,
however, that such participation shall not include (X) the mere ownership of not
more than 1 percent of the total outstanding stock of a publicly held company;
(Y) the performance of services for any enterprise to the extent such services
are not performed, directly or indirectly, for a business in competition with
the Athletic Business or for a business which supplies product to the Control
Group for the Athletic Business; or (Z) any activity engaged in with the prior
written approval of the Chief Executive Officer of the Company; or

 

(ii)         intentionally recruiting, soliciting or inducing, any employee or
employees of the Control Group to terminate their employment with, or otherwise
cease their relationship with the former employing members of the Control Group
where such employee or employees do in fact so terminate their employment.

 

As used herein, "Non-Competition" Period means (i) the period commencing August
10, 2015 and ending on August 10, 2018, or any part thereof, during which you
are employed by the Control Group and (ii) if your employment with the Control
Group terminates for any reason during such period, the two-year period
commencing on the date your employment with the Control Group terminates.
Notwithstanding the foregoing, the Non-Competition Period shall not extend
beyond the date your employment with the Control Group terminates if such
termination of employment occurs following a "Change in Control" as defined in
Attachment A hereto.

 

2 

 

 

You agree that the breach by you of the provisions included herein under the
heading "Non-Competition" (the "Non-Competition Provision") would result in
irreparable injury and damage to the Company for which the Company would have no
adequate remedy at law. You therefore agree that in the event of a breach or a
threatened breach of the Non-Competition Provision, the Company shall be
entitled to (i) an immediate injunction and restraining order to prevent such
breach, threatened breach, or continued breach, including by any and all persons
acting for or with you, without having to prove damages and (ii) any other
remedies to which the Company may be entitled at law or in equity. The terms of
this paragraph shall not prevent the Company from pursuing any other available
remedies for any breach or threatened breach of the Non-Competition Provision,
including, but not limited to, recovery of damages.

 

In addition, in the event of your breach of the Non-Competition Provision, any
stock options covered by this Nonstatutory Stock Option Award Agreement ("Award
Agreement") that are then unexercised (whether or not vested) shall be
immediately cancelled.

 

You and the Company further agree that the Non-Competition Provision is
reasonable and that the Company would not have granted the stock option provided
for in this Award Agreement but for the inclusion of the Non-Competition
Provision herein. If any provision of the Non-Competition Provision is found by
any court of competent jurisdiction to be unenforceable because it extends for
too long a period of time or over too great a range of activities or in too
broad a geographic area, it shall be interpreted to extend over the maximum
period of time, range of activities, or geographic area as to which it may be
enforceable. The validity, construction, and performance of the Non-Competition
Provision shall be governed by the laws of the State of New York without regard
to its conflicts of laws principles.

 

For purposes of the Non-Competition Provision, you and the Company consent to
the jurisdiction of state and federal courts in New York County.

 

Acceptance of Option

To accept this stock option grant, please click “Accept” below no later than
September 10, 2015. Please ensure your home address is accurate by reviewing it
on the “my profile” tab.

 

August 11, 2015     FOOT LOCKER, INC.         By: /s/ Sheilagh M. Clarke    
Sheilagh M. Clarke     Senior Vice President -     General Counsel and Secretary

 

3 

 

 

ATTACHMENT A

 

Change in Control

 

A Change in Control shall mean any of the following:

 

(A)         the merger or consolidation of Foot Locker with, or the sale or
disposition of all or substantially all of the assets of Foot Locker to, any
Person other than (a) a merger or consolidation which would result in the voting
securities of Foot Locker outstanding immediately prior thereto continuing to
represent (either by remaining outstanding or by being converted into voting
securities of the surviving or parent entity) fifty percent (50%) or more of the
combined voting power of the voting securities of Foot Locker or such surviving
or parent entity outstanding immediately after such merger or consolidation; or
(b) a merger or capitalization effected to implement a recapitalization of Foot
Locker (or similar transaction) in which no Person is or becomes the beneficial
owner, directly or indirectly (as determined under Rule 13d-3 promulgated under
the Exchange Act), of securities representing more than the amounts set forth in
(B) below;

 

(B)         the acquisition of direct or indirect beneficial ownership (as
determined under Rule 13d-3 promulgated under the Exchange Act), in the
aggregate, of securities of Foot Locker representing thirty-five percent (35%)
or more of the total combined voting power of Foot Locker’s then issued and
outstanding voting securities by any Person (other than Foot Locker or any of
its subsidiaries, any trustee or other fiduciary holding securities under any
employee benefit plan of Foot Locker, or any company owned, directly or
indirectly, by the shareholders of Foot Locker in substantially the same
proportions as their ownership of Stock) acting in concert; or

 

(C)         during any period of not more than twelve (12) months, individuals
who at the beginning of such period constitute the Board, and any new director
whose election by the Board or nomination for election by Foot Locker’s
shareholders was approved by a vote of at least two-thirds (⅔) of the directors
then still in office who either were directors at the beginning of the period or
whose election or nomination for election was previously so approved, cease for
any reason to constitute at least a majority thereof.

 

4 

 

